November 17, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

ROBERT W. WALKER, BONNIE WALKER, AND PATRICIA WALKER, Appellants

NO. 14-11-00922-CV                      V.

                          TEXAS STATE BANK, Appellee
                             ____________________

      Today the Court heard the parties joint motion to dismiss the appeal from the
judgment signed by the court below on October 12, 2011. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.